In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-09-00073-CV
         ______________________________


     IN THE MATTER OF THE MARRIAGE OF
   JUDITH M. BALLOU AND BRUCE A. BALLOU




   On Appeal from the 102nd Judicial District Court
                Bowie County, Texas
           Trial Court No. 09D0390-102




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

        Bruce A. Ballou, appellant, filed his notice of appeal June 22, 2009.

        Ballou has neither filed a docketing statement with this Court, see TEX . R. APP . P. 32, nor

paid a filing fee or made any claim of indigency. See TEX . R. APP . P. App. A, (B)(1); 20.1. There

is no information to indicate Ballou has made efforts to have either the clerk's record or reporter's

record filed with this Court. On September 8, 2009, we contacted Ballou by letter, giving him an

opportunity to cure the various defects, and warning him that, if we did not receive an adequate

response within ten days, this appeal would be subject to dismissal for want of prosecution. See

TEX . R. APP . P. 42.3(b), (c).

        We have received no communication from Ballou. Pursuant to Rule 42.3(b) and (c) of the

Texas Rules of Appellate Procedure, we dismiss this appeal for want of prosecution. TEX . R. APP .

P. 42.3(b), (c).



                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:         October 5, 2009
Date Decided:           October 6, 2009




                                                 2